Case: 1:18-cr-O007 PHOS, ZOCBL eG DIN ch VONEZRESENLS,.CPagelD #: 112

Kristine M. Campbell, M.D.

Linda M. DeBalzo, MSN, CNS Cassandra Goodman, L.P.C.C Candace B. Risen, L.I.S.W.
Larissa Elgudin, M.D. William C. House, Ph.D. Justin E, Shelton, Psy.D.
Co-Owners j Sarah C. Jones, Ph.D. Steve Silva, L.1.S.W..L.LC.D.C
Stephen B. Levine, M.D. Miki Wieder, M.A.
Anna Novak, L.L.S.W. Abraham W. Wolf, Ph.D.

June 30, 2017

David Grant

Attorney at Law
1360 East Ninth Street, #600 DEFENDANT’S

Cleveland, Ohio 44114

i ht

Dear Mr. Grant,

 

Ronald Goldfarb is a sixty one year old network engineer who was referred to me for evaluation
in May of this year pertaining to his viewing of images depicting minors on the Internet. | saw
Mr. Goldfarb for one hour each on May 17, 23 and June 6 and 15 for a total of four hours. In
addition he completed two units of psychological testing, the Minnesota Multiphasic
Personality Inventory-2 (MMPI-2) and the Millon Clinical Multiaxial Inventory-III (MCMI-II).
Testing results were interpreted by clinical psychologist Marvin Wasman, Ph.D.

The Alleged 'Offense:

On May 4, 2017, ICAC and other authorities confronted Mr. Goldfarb at his home with a search
warrant at part of their investigation into his having used torrent files to download
pornographic images that depicted minors. They confiscated his computer, camera, and related
electronics.

Mr. Goldfarb told me that he had been downloading and collecting images of teen models for
several years. Many of them were clothed, but he was aware that others were not and might
be illegal. He said that pornography was but one of many things he collected; he is a collector
by nature. He denied chatting, emailing, or communicating with others in any way and
maintained that he never had a desire to.

Mr. Goldfarb also maintained that he has never been sexually attracted to young females in
reality and that his viewing of the teen models was not accompanied by any fantasies about
being sexual with them. “I’m attracted to the beauty of their face and body, the “wholeness”,
their innocence. It calms me and relieves my stress. | don’t know why.”

Childhood/Family Background:

Mr. Goldfarb grew up in University Heights, the youngest of three boys born to Jane and
Sanford Goldfarb. His brothers are two and four years older. His father owned a meat packaging
company and later became a food broker and his mother raised the children. His “normal”
development ended when he was two years old and a neighbor backing out of her driveway

23425 Commerce Park Road, Suite 104 * Beachwood, Ohio 44122-5446 * Telephone 216-831-2900 * Fax 216-831-4306
Case: 1:18-cr-00074-DCN Doc #: 26-1 Filed: 04/22/19 2 of 8. PagelD #: 113

accidently ran over him and dragged him down the street until someone noticed. He had severe
head and brain trauma, was initially not expected to live, and was hospitalized for the good part
of a year. He was left with mirror vision, a speech impediment, and soft cognitive impairments.

Mr. Goldfarb has no memory of the accident or the year in the hospital but he does remember
a childhood of loneliness, academic struggles, and a preference for being at home. Kids teased
him at school, pointing to the scar on his head and making derogatory comments such as "split-
brain". He had a few friends but no one he felt particularly close to. When the popular kids
picked on him, the few friends he had stood aside and never came to his defense. He overheard
his parents discussing the bullying and whether or not they should withdraw him from school
and send him to Bellefaire, a residential facility with schooling for problem kids. However
nothing ever came of that. Over time he told himself, “I don’t care” and turned to various
hobbies at home to comfort himself.

Mr. Goldfarb remembers masturbating on a daily basis at a very early age, probably five or six
years old. In retrospect this was probably an attempt to self-soothe his anxiety and distress. His
parents noticed but didn’t scold him because “they thought it was part of my damage”. In third
grade he developed a crush on a little girl in his class and passed on a note to her indicating his
interest. He was humiliated when she rejected him and shared the note with others who then
made fun of him. “It’s stupid but to this day | feel sick to my stomach about what happened.”

Home life always felt much better than school. He said his father worked long hours but always
had time for his children. His mother was "awesome"; someone who always wanted the best
for her children and let them be themselves. However both parents treated him as fragile
because of the head trauma. They felt that the fact he survived the accident was a miracle and
they always worried about something happening to him. They urged him not to cry because
they feared it would stress his brain and they tried to shield him from tension in general. He
remembers being told on several occasions that the family was going on a vacation to get him
away from the stresses of everyday life. During the school year, they arranged for tutors when
he needed extra help. However they took him out of Hebrew school in third grade when it was
clear he would never master the Hebrew language and, as he approached the age of thirteen,
they did not have him study and prepare for his Bar Mitzvah even though both his brothers had
gone through that process. As a result he felt both protected and defective. His one comfort
was electronics; he had an intuitive feel for how they worked which was in marked contrast to
most things which confused and challenged him.

When Mr. Goldfarb was in high school, his mother was diagnosed with breast cancer and she
was ill for the next several years. He continued to do poorly in school and didn't want to go to
college, but his parents insisted. Upon graduation from high school in 1973, Mr. Goldfarb
attended University of Cincinnati for one quarter, but dropped out because he couldn’t handle
the academics and hated being away from home. He attended a few classes at Cuyahoga
Community College and Cleveland State University while living at home. He then found a
program in biology at Mercy Hurst College in Erie, Pennsylvania that he felt was a better fit and

2
Case: 1:18-cr-00074-DCN Doc #: 26-1 Filed: 04/22/19 3 of 8. PagelD #: 114

he agreed to go there because he could come home on weekends. His mother died during his
sophomore year at Mercy Hurst. He was able to attend college for all four years but did not do
well and "I really didn't get anything. My brain gets confused and | can't sort things out." He
was able to graduate in 1978 but ended up with a GPA of less than 2.0.

Mr. Goldfarb cried as he tried to explain his cognitive difficulties. Other than electronics, he
experiences much of what goes on around him as confusing and upsetting. "I don't understand
life in general...| just want to get away from it. I've never talked about this with anyone." He
has difficulty relating to people and often senses that they think he is a little weird. He knows
that he often tries too hard to prove that he is not stupid and comes across as awkward or off
putting. “I’ve always been the underdog and have had to prove myself. | over explain and like to
be thorough. Then I’m told | come across as a know-it-all, too smart for my own good.
Something doesn’t work. | don’t know how to initiate or continue a relationship.”

Relationship/Marital History:

As he entered high school, Mr. Goldfarb developed an interest in girls but was too shy to
approach one. Things got a little better his sophomore years when his interest in one girl,
Annette, became obvious and she reciprocated. Dating Annette led to being included in some
parties and other social activities but he wasn’t involved in any extracurricular activities on his
own for fear of not fitting in. He was still more comfortable coming home after school and
immersing himself in his interest in electronics and science. They continued to see each other
for a little while after he went away to college and Annette remained in town. She was his first
sexual partner but the relationship ended as she became more serious about a permanent
commitment and he wasn’t ready for that.

Mr. Goldfarb did not date at all during his college years. Although he had enjoyed being with
Annette, it did not bolster his confidence in terms of trying to date other females. He said he
went right back to the way he felt before meeting Annette; insecure, fearful, and defective.
Shortly after he graduated from college in 1970, he met a woman, Donna, who was working
where he got his first job in inventory control at SG Morris. He fell madly in love with her but
she was a religious Baptist and the Baptist/Jewish thing didn’t sit well with her church. In turn
he experienced her church as cult-like and decided over time that he just couldn’t compete
with their influence. He and Donna dated for a year before breaking it off. During this period he
was in an evening training program at Control Data Institute and then got a better job at
Cybernex in Mentor. There he met people who loved electronics as much as he did and he was
much happier. He then interviewed for a job at Wang Laboratory and went to work there in
1980. He worked there for the next ten years and then took a job as a network engineer for the
law firm of Jones Day where he has worked ever since.

Mr. Goldfarb met his first wife Vicki in 1982 when he was twenty seven. She was working for
one of his employer's accounts and they got to know each other. He isn’t sure how they ended
up going out on a date but they dated for a year before getting married. They had two children;

3
Case: 1:18-cr-00074-DCN Doc #: 26-1 Filed: 04/22/19 4 of 8. PagelD #: 115

a daughter Tina born in 1983 and a son Brandon born in 1986. By the time Brandon was born,
Mr. Goldfarb was considering a divorce. Vicki had developed a problem with alcohol and was
spending their money faster that he could make it. He found her to be critical and nagging all
the time. She was equally unhappy with him and was considering leaving as well. But then she
became pregnant and Brandon was born with a perforated cornea and kidney stones. He cried
constantly and had difficulty taking a bottle. Initially they weren’t aware of anything more
serious but when he reached the six month mark and stopped growing, it was obvious that
there were more serious problems. They took him to a series of specialists but no one was ever
able to pin down what was wrong. It became clear however that Brandon was severely
impaired and would never function beyond an infant stage and needed round the clock care.
Their attentions turned to providing him the best care they could and all thoughts of splitting
up receded into the background. Despite their differences, they co-parented well together and
were devoted to both of their children. Mr. Goldfarb stayed in the marriage for the next eleven
years before finally divorcing in 1993. However he remained actively involved in Brandon’s
care.

Mr. Goldfarb was then single once again, lonely, and “in survival mode” until 2000 when he met
a woman, Cathy, via an on-line dating site and they began going out. They got married a year
later. Cathy had three sons, age five, seven, and ten. The youngest was by a different father and
clearly Cathy’s favorite. While she allowed Mr. Goldfarb to co-parent her older two boys, she
forbid him to discipline the youngest one. She insisted on keeping their finances separate, was
not particularly affectionate, and was often emotionally abusive. He quickly realized that she
had married him for convenience and he felt duped and used. However they remained married
for the next thirteen years before divorcing in 2014. During this time, Mr. Goldfarb and his ex-
wife began to worry about the burden Brandon would be for their daughter Tina should
anything happen to both of them. In 2010 Brandon was placed in a group home in Madison. He
lived there until August of 2015 when he died of pneumonia. Mr. Goldfarb continues to be
grief stricken over Brandon’s death. We talked about how much he loved Brandon, either
despite or because of Brandon’s limited abilities. In some way Mr. Goldfarb identified with his
son as having had his potential stripped from him by a medical condition or, in the case of Mr.
Goldfarb, an accident that left him severely impaired.

Medical History:

The car accident at age two left Mr. Goldfarb with severe brain injuries and, although he made
a good recovery, residual effects remain. He has always had a hard time lifting things over his
head without his neck hurting and his right arm becoming fatigued. In the early 1990’s he
suffered another accident when a forty pound box fell from a shelf at a Home Depot store and
hit him on the right shoulder. He was briefly unconscious but then seemed to be okay. In 2011
he noticed during his workout sessions that his right arm was becoming progressively weaker.
This led him to consult with an orthopedic surgeon. He was told that his super scapula nerve
was impinged and his shoulder muscle had atrophied. However they felt surgery was not

4
Case: 1:18-cr-00074-DCN Doc #: 26-1 Filed: 04/22/19 5 of 8. PagelD #: 116

indicated because of his age. A few years ago he fainted twice in a short period of time and
injured his right shoulder again. An MRI revealed that the nerves and muscles in his upper arm
were “all messed up”.

Mr. Goldfarb has a degenerative condition that left his cervical spine compressed into his spinal
cord. He has had extensive surgery and is left with a weak arm.

Psychological Test Results:

The test results appear valid and constitute an accurate assessment of the patient’s current
psychological functioning. All of the MCMI-II validity scales are within normal limits. The L (Lie)
scale on the MMPI-2 is elevated indicating the patient was somewhat defensive in responding
and/or is extremely naive and lacks insight into his own behavior and motivation.

Both tests show a similar picture of an anxious and depressed individual with significant
schizoid and avoidant character features. He appears tense, worried, and preoccupied with
numerous somatic symptoms. He has difficulty sleeping because of troublesome thoughts. He
is easily upset and fearful all of the time. He is restless and unable to concentrate. He
experiences vague pains, stomach distress, fainting and dizzy spells, fatigue, and overall
weakness. His mood is chronically dysphoric and he cries easily. He broods about his mistakes
and failures and feels hopeless and pessimistic about the future. He feels worthless and unable
to cope with life. He responded True to the item: “I think there is something wrong with my
mind.”

On the basis of the MMPI-2 and MCMI-III profiles, the patient appears extremely introverted,
shy, and socially avoidant. His self-esteem is low and his self-image quite negative. He is
insecure in social situations and most comfortable when alone. He tends to be Passive,
compliant, and deferential. He maintains emotional distance from others and lacks the ability to
establish close or intimate relationships. He has particular difficulty expressing affection and
communicating his own erotic and emotional needs. He is sensitive to how others view him
and typically anticipates rejection. He feels lonely and misunderstood and has “gotten a raw
deal from life.” He perceives others as judging him unfairly which contributes to his social
alienation.

Conclusion and Recommendations:

When a severe trauma occurs in the first years of life, it is of course impossible to know how
much and in what way the subsequent personality development has been impacted. It does
appear that the early major brain injury and resulting cognitive deficits shaped Mr. Goldfarb's
entire identity as he grew up; i.e. the way he perceived himself and the way others perceived
him, He felt stupid, disfigured, imperfect, unworthy, and often confused by the world around
him. Early on he discovered masturbation as a “self-soothing" behavior to cope with his chronic
anxiety and distress. As he grew older and his attempts to connect with females were met with
derision and rejection, masturbation and pornography were his "go-to" source of comfort.
Case: 1:18-cr-00074-DCN Doc #: 26-1 Filed: 04/22/19 6 of 8. PagelD #: 117

Although he was married twice, he described both wives as dominant, demanding, and critical
and his efforts to accommodate and please them were futile. Ultimately he felt weak and used.

Initially Mr. Goldfarb had no explanation for his interest in young females. He was adamant
that this was not a sexual attraction to young girls nor was it an expression of a desire to be
sexual with a young female. | could find nothing in his history, other than the viewing of child
pornography, to suggest otherwise. Rather he described it as a fascination with the
"wholeness" and "perfection" of their faces and bodies that he was drawn to. | was struck with
the contrast between these perfect faces and bodies and his self-image as a child of being
deformed.. | believe the obsession with the perfect face of the young girl became, at least in
part, a repetitive, i.e. , compulsive need to see and be comforted by the opposite of himself. |
also think that Mr. Goldfarb has been overwhelmed by adult life and the return to childhood
images can be seen as an escape. Nevertheless his viewing of pornography depicting minors
was irresponsible and harmful.

Mr. Goldfarb found the evaluation sessions quite helpful in that this was the first time anyone
had taken an interest in him and encouraged him to put words to how he was feeling. When
we framed his compulsive viewing of pornography as a sexual addiction and | suggested he
begin attending a 12 step meeting for such, he readily agreed. At the end of the evaluation
process, he asked if he could continue to meet with me as well and we have agreed to do so. It
is unclear how long it will take to adjudicate these charges and he wants to make the most of
the time he has left.

Sincerely,

len. (le

Candace B. Risen, LISW-S
Case: 1:18-c1-00074s PEN DBP i EIN PARZ ASE Ca9eO # 188

Kristine M. Campbell, M.D.

Linda M. DeBalzo, MSN, CNS Cassandra Goodman, L.P.C.C Candace B. Risen, L.I.S.W.
Larissa Elgudin, M.D. William C. House, Ph.D. Justin E. Shelton, Psy.D.
Co-Owners Sarah C. Jones, Ph.D. Brittany K. Sommers, Ph.D,
Stephen B. Levine, M.D. Miki Wieder, M.A.
Anna Novak, L.1.S.W. Abraham W. Wolf, Ph.D.

March 22, 2018

David Grant

Attorney at Law

1360 East Ninth St. #600
Cleveland, Ohio 44114

Dear Mr. Grant,

Ronald Goldfarb is a sixty two year old network engineer who was referred to me for evaluation in
May of 2017 pertaining to his viewing of images depicting minors on the Internet, At the
completion of the evaluation in late June, Mr. Goldfarb asked if he could see me in individual
psychotherapy to continue exploring the psychological dynamics underlying his viewing of child
pornography. I saw him twice monthly through October and have seen him once a month since
then.

Mr. Goldfarb has responded well to our discussions of his past trauma and how this shaped his self
image and relationship to others. He now sees clearly that his lifelong tendency to isolate, avoid,
and escape into solitary activities and fantasy as the only way he knew how to cope with life,
turned into a sexual addiction that ultimately dominated his life. The ICAC investigation brought
all of that to an end. While the past nine months have had the shadow of impending legal
proceedings hanging over him, they have also been a time that he has experienced as freeing.

Much to his surprise, he has felt no compulsion to return to viewing pornography. Instead he is
enjoying "real life" more; something he had avoided in the past. He attributes this change to the
fellowship and guidance of the 12 step sexual addiction group he attends, his individual
psychotherapy, a more relaxed attitude at work, and his volunteering for the local Humane Society
as a dog walker. His two big regrets are that his sexual addiction led to his contributing to the
sexual abuse of minors and that he didn't get help for himself years ago. He remains committed to
his growth and development as a person with integrity and purpose; someone who will do his best
to never again participate in the harmful exploitation of others.

Sincerely,

CaiaHb be. We ere

Candace B. Risen, LISW-S

23425 Commerce Park Road, Suite 104 * Beachwood, Ohio 44122-5446 * Telephone 216-831-2900 * Fax 216-831-4306
Case: 1:18-cr-000 fp RGN 2p Gt: GBA! eG: VINE 2 4A Ps BO 1G, PagelD #: 119

Kristine M. Campbell, M.D.

Linda M. DeBalzo, MSN, CNS Cassandra Goodman, L.P.C.C Candace B. Risen, L.I.S.W.
Larissa Elgudin, M.D. William C. House, Ph.D. Justin E. Shelton, Psy.D.
Co-Owners Sarah C. Jones, Ph.D. Brittany K. Sommers, Ph.D.
Stephen B. Levine, M.D. Miki Wieder, M.A.
Anna Novak, L.1.S.W. Abraham W. Wolf, Ph.D.

April 11, 2019

David Grant

Attorney at Law

1360 East Ninth St. #600
Cleveland, Ohio 44114

Dear Mr. Grant,

This is to serve as an update on the treatment of Ronald Goldfarb is a sixty two year old network
engineer who was referred to me for evaluation in May of 2017 pertaining to his viewing of
images depicting minors on the Internet. At the completion of the evaluation in late June, Mr.
Goldfarb began seeing me in individual psychotherapy to continue exploring the psychological
dynamics underlying his viewing of child pornography. I saw him twice monthly through October,
2017, wrote you an update in March 2018, and then continued to see him monthly through July,
2018. At that point we agreed to move to an "as needed" basis. Mr. Goldfarb has kept in touch
with me since then and came back to see me on April 8, 2019 to get current.

Mr. Goldfarb reported that he continued working full time, attending SA meetings twice weekly,
and volunteering as a dog walker until December, 2018 when there was a change in his monitoring
officer. The new officer had different rules that included no community service, attending SA
meetings no more than once a week, and informing his employer of his charges. Thus he had to
terminate dog walking, cut out one of the SA meetings, and tell his employer, which resulted in an
immediate termination of employment in early January. Since then he has been confined to his
house other than to attend the remaining SA meeting, grocery shop once every two weeks, and a
two hour block each on Saturday and Sunday to do miscellaneous things. Still he remains
committed to a healthy attitude; i.e. he takes full responsibility for his circumstances and tries to
use his time productively.

I believe that the gains Mr. Goldfarb has made over the past two years are solidly in place. He is
understandably anxious about his upcoming sentencing on June 14th and hoping to someday put
this chapter of his life behind him.

Sincerely,

Candace B. Risen, LISW-S

23425 Commerce Park Road, Suite 104 * Beachwood, Ohio 44122-5446 * Telephone 216-831-2900 * Fax 216-831-4306
